                 Case 3:19-cv-05981-BHS Document 8 Filed 06/19/20 Page 1 of 1



 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     NICHOLAS SHAFFER,                                  CASE NO. C19-5981-BHS
 5
                              Petitioner,               ORDER ADOPTING REPORT
            v.                                          AND RECOMMENDATION
 6
     JEFFREY A. UTTECHT,
 7
                              Respondent.
 8

 9

10          This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 7. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14          (1)     The R&R is ADOPTED;

15          (2)     Petitioner’s petition for habeas corpus, Dkt. 3, is DISMISSED without

16                  prejudice for failure to respond to a Court order and as unexhausted;

17          (3)     A certificate of appealability is DENIED; and

18          (4)     This case is closed.

19          Dated this 19th day of June, 2020.

20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge



     ORDER - 1
